              Case 1:20-cv-11027-PKC Document 25
                                              24 Filed 04/13/21
                                                       04/08/21 Page 1 of 2




                    Conference adjourned from April 22, 2021
                    to May 27, 2021 at 11:30 a.m. by telephone.
April 8, 2021       Dial-in: 1-888-363-4749; Access Code: 3667981.                             Matthew M. Riccardi

                    SO ORDERED.                                                         MRiccardi@perkinscoie.com
                                                                                               D. +1.212.261.6861
                    Dated: 4/13/2021                                                           F. +1.212.399.8073

BY ECF

The Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:      Barli v. PNC Bank, Case No. 20-cv-11027-PKC

Dear Judge Castel:

We represent PNC Bank, National Association, Midland Loan Services, Alter Domus
(misspelled in the First Amended Complaint (ECF No. 9) as “AlterDormus”), and Matthew
Vilimas (the “Servicer Defendants”), who are a subset of the defendants in the above-captioned
action. The date of the first pre-trial conference is currently April 22, 2021.

We write with the consent of all parties to request the adjournment of the April 22 conference
because Plaintiffs and the Servicer Defendants have just finalized a stipulation (ECF No. 23)
regarding acceptance of service of the First Amended Complaint1 and because the Servicer
Defendants anticipate submitting a pre-motion letter regarding a proposed motion to dismiss
which may be granted in full or substantially narrow the issues in dispute.

Consistent with Rule 1.B of Your Honor’s Individual Practices, the parties jointly request that
the initial pre-trial conference be adjourned to the later of 14 days after the defendants file their
answers or the briefing on any motions to dismiss has been completed. This is the second




1
  Plaintiffs filed the initial complaint on December 29, 2020 (ECF No. 1). Pursuant to this Court’s order, dated
December 30, 2020 (ECF No. 2), Plaintiffs filed the First Amended Complaint on January 26, 2021 (ECF No. 6) (re-
filed due to filing errors on January 28 (ECF No. 8) and January 31 (ECF No. 9)). Electronic summons was issued
on February 9, 2021 (ECF No. 12).


151924763.4
              Case 1:20-cv-11027-PKC Document 25
                                              24 Filed 04/13/21
                                                       04/08/21 Page 2 of 2




The Honorable P. Kevin Castel
April 8, 2021
Page 2


request for an adjournment of the first pre-trial conference. The conference was previously set
for March 1, 2021 and adjourned on request of the parties (ECF Nos. 18, 21).

Respectfully submitted,

/s/ Matthew M. Riccardi

Matthew M. Riccardi


cc: All counsel of record (by ECF)




151924763.4
